 In the Matter of DOUGLAS AIRCRAFT Co., INC., NORTHROP DIvISIoNandINTERNATIONALUNION UNITED AUTOMOIIILEWORKERS OFAMERICA, LOCAL 229Case No. C-557.-Decided December 1,1939Aircraft and Parts Manufacturing Industry-Interference, Restraint, andCoercion:requiring as conditions of employment or reinstatement agreementby employees and prospective employees that they would not go on strike, thatthey would forfeit $15.00 to be deducted from wages for violation of such agree-ment, and that violation of such agreement should be cause for discharge--Discrimination:refusal to reinstate an employee because of his refusal to sub-scribe to above conditions ofemployment-Reinstatement Ordered-Back Pay:awarded.Mr. William R. Walsh, Mr. David Persinger,andMr. David Sokol,for the Board.Gibson, Dunn & Crutcher,byMr. J. Stuart Neary,of Los Angeles,Calif., andMr. Harry W. Elliott,of Los Angeles, Calif., for the re-spondent.Mr. Daniel J. Harrington,of counsel to the Board.'DECISIONANDORDERSTATEMEMT OF THE CASEUpon amended charges duly filed by International Union UnitedAutomobile Workers of America, Local 229, herein called the Union,the National Labor Relations Board, herein called the Board, byTowne Nylander, Regional Director for the Twenty-first Region (LosAngeles, California), issued its complaint, .dated February 2, 1938,.against Douglas Aircraft Co., Inc.,' El Segundo, California, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) oftheNational Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and of a notice of hearing to be heldon February 9, 1938, were duly served upon the respondent and theUnion.The complaint alleged in substance that on or about October 20,1937, and thereafter, the respondent interfered with, restrained, and1Designated In the pleadings as Douglas Aircraft Co., Inc., Northrop Division.18 N. L.R. B;, No. 9.43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act by requiring persons seeking employment or rein-statement to their regular positions of employment following a strikeat the respondent's plant to sign a certain instrument entitled "Con-ditions of Employment'"I 2 and discouraged membership in the Unionby discriminatorily refusing to reinstate Al Riess, a striking em-ployee, to his regular position. of employment because he refused tosign the instrument.On February 24, 1938, the respondent filed an answer, admittingthat it required persons seeking employment or reinstatement to signthe instrument referred to in the complaint, and admitting that itrefused to reinstate Al Riess, but denying that the actions complainedof constitute unfair labor practices, or affect commerce, within themeaning of the Act; and challenging the constitutionality of the Actand of its application to the above actions of the respondent.Pursuant to notice, a hearing was held on February 9, 21, 24, and25, 1938, at Los Angeles, California, before Thomas H. Kennedy, theTrial Examiner duly designated by the Board.The Board and the3The "Conditions of Employment" read as follows :(1) I agree that I will not go on strike, or seize Company property or occupy Companyproperty without authority of the Company, and will perform my duties in an efficientmanner and not indulge, singly or jointly, with others in "slow down" or "pace-making"and will not interfere with any other employees of the Company in the performance oftheir work, and that if I do, the commission of any of these acts will be an agreed causeof discharge.(2) I will not molest in any manner, or use intimidation or coercion upon any em-ployees of the Company in order to force them to join or refrain from joining or becomingmembers of any union, association or organization.(3) I will neither advocate nor participate in any coercion or any threats of bodilyharm or damage to any employee, the property of any employee, or the Company, or in anyviolence or unlawful act to enforce the settlement of any differences that may arise betweenthis Company and me, or my fellow workmen.(4) I agree not to commit sabotage on the property of the Company, its equipment,airplanes and airplane parts, and will report to the Company any act of sabotage or anyknown threat of sabotage.I agree that in the event that I shall commit any of the acts enumerated in paragraphs(1), (2), (3), and(4) that the commission of said acts will be good and sufficient causefor discharge, and I further agree that in the event any of the said acts are committedby me, to forfeit the sum of Fifteen Dollars ($15.00) which is to be deducted from mywage check at the termination of my employment,and Ihereby authorize the Companytomake such deduction from the wage check in the event of my discharge as the resultof the breach of any of the said conditions of employment. It is understood that the$15.00 so forfeited by me will be placed in the employees' welfare fund to be distributedunder the rules of said welfare fund for the benefit of employees of the Northrop Divisionof Douglas Aircraft Corporation.It is further understood that the Company is not limited to the above reasons to termi-nate my employment and that I agree to abide by the regulations set forth in the Com-pany's Rule.Book as it may be changed from time to time and that willful infraction ofany of the Company's rules is just cause for discharge or other disciplinary action as theCompany may deem fitting, but it is expressly understood that I agree to forfeit $15.00only in the event I violate any of the conditions set forth in paragraphs (1), .(2), (3), and(4) above.It is understood and agreed that the terms of this agreement are to correspond withall of the laws and statutes of the State of California and the United States of America.I hereby voluntarily accept these and all other conditions of employment and agree tosincerely abide by them. DOUGLAS AIRCRAFT COMPANY, INC., NORTHROP DIVISION45respondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the commencement of the hearing, on February 9, 1938, the re-spondent filed a motion for continuance and additional time in whichto file pleadings.The Trial Examiner denied the motion. On Febru-ary 24, 1938, however, the respondent filed an answer which the TrialExaminer received in evidence.During the hearing, the respondentrenewed its motion for continuance.The Trial Examiner again de-nied the motion. In the course of the hearing the respondent movedto dismiss the proceeding upon various grounds. The Trial Examinerdenied the motion in so far as it was grounded upon alleged lack ofjurisdiction in the Board.The motion is hereby denied upon all theother grounds advanced.At the conclusion of the hearing the re-spondent moved that the allegations of the complaint relative to therefusal to reinstate Al Riess and the effect on commerce of the re-spondent's actions be dismissed and that the complaint. be dismissedon the ground that the Board lacked jurisdiction and on constitutionalgrounds. 'The motions were denied. The Trial Examiner ruled upona number of other motions and on a number of objections to the ad-mission of evidence made at the hearing. The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Thereafter the Trial Examiner filed his Intermediate Report datedApril 4, 1938, copies of which were served upon the respondent andthe Union, finding that the respondent had engaged in and was en-gaging in unfair labor practices, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act, and recommending thatthe respondent cease and desist therefrom and, affirmatively, offerRiess full reinstatement. with back pay, and personally inform inwriting every employee who signed the instrument referred to in thecomplaint, or any other agreement not to strike that such agreementis entirely void, will be discontinued, and will in no manner be en-forced by the respondent.Exceptions to the Intermediate Report andto the Trial Examiner's rulings. on. motions and objections made bythe respondent during the course of the hearing were filed by therespondent on April 28, 1938.The respondent also filed a brief onMay 27, 1938.Upon request of the respondent a hearing was scheduled before theBoard in Washington, D. C., on February 2, 1939, for the purpose oforal argument.Although both the respondent and the Union hadbeen served with notice of the hearing, neither appeared. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has fully considered the exceptions filed. by the respond-ent and the arguments made in its brief and, save as consistent withthe findings, conclusions, and order hereinafter set forth, finds themto be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDouglas Aircraft Company, Inc., is a Delaware corporation engagedat manufacturing plants in Santa Monica and El Segundo, California,in the manufacture and sale of aircraft and aircraft parts.Aircraftmanufactured by the respondent are sold to departments of the UnitedStates Government, to commercial air lines both in the United Statesand elsewhere, and to foreign governments.The scene of the unfair labor practices alleged in the complaintis the respondent's El Segundo plant.Prior to August 31, 1937, thatplant was operated by Northrop Corporation, a California corpora-tion all of whose stock the respondent owned.On that date therespondent acquired the assets and caused the dissolution of NorthropCorporation.The El Segundo plant has since been operated by therespondent, and is known as "Douglas Aircraft Company, Inc.,Northrop Division."At its El Segundo plant the respondent manufactures aircraft andaircraft parts for the United States and foreign governments. In1937 the plant produced approximately 125 planes.On February4, 1938, it employed about 1,400 persons.More than 50 per cent of the raw materials and fabricated partsused by the respondent in manufacture are purchased by it outsideCalifornia, and more than 75 per cent of the aircraft and aircraftparts manufactured by it are sold outside California. Its net salesfor 1937 totaled $20,950,361.H. THEORGANIZATION INVOLVEDInternationalUnion United Automobile Workers of America,Local 229, is a labor organization affiliated with the Committee forIndustrialOrganization.It admits to membership employees ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn September 2, 1937, following unsuccessful negotiations withthe respondent, the Union called a strike among the employees of DOUGLAS AIRCRAFT COMPANY, INC., NORTHROP DIVISION47the El Segundo plant.3Thereupon, as the result of the strike, theplant was closed.On October 20, 1937, the respondent notified bytelegram all persons who had been employed at the plant on August27, 1937, that the plant would reopen on the following day and thatsuch persons would receive preference in employment.On October 21, 1937, the plant reopened and the strike ceased.The respondent required all persons seeking employment or rein-statement after the strike to agree in writing to conditions of em-ployment embodied in a printed application blank.4Among theconditions thus required is an agreement not to go on strike, anagreement to forfeit $15.00 to be deducted from wages for violationof any of the conditions of employment, and an agreement that viola-tion of any of such conditions should be cause for discharge.Mostof the strikers signed the conditions of employment and resumedwork.At the hearing, the respondent contended that the imposition ofthe conditions of employment was requested by certain of its formeremployees who desired to return to work. The record, however,discloses that the conditions of employment imposed by the respond-ent did not result from collective bargaining between the respondentand the representative of its employees.On the contrary, the re-spondent refused to negotiate with the Union until work wasresumed.We have stated that while a limitation upon the right to strikemay be unobjectionable when reached as a result of collective bar-gaining with the representatives of the employees in an appropriateunit, the imposition of such a limitation upon individual employeesso interferes with their right to engage in concerted activities as torender futile the exercise of the right to organize and to bargain.'At the hearing the respondent offered evidence of its motives inimposing the conditions of employment.However, since the imposi-tion of the agreement not to strike contained in these conditionsconstituted a violation of the Act, the respondent's motives areimmaterial .63On August 19, 1937, the Board conducted an election among the employees of therespondent at the El Segundo plant. The Union won the election and was certified by theBoard on October 6, 1937, as exclusive bargaining representative of the employees withinthe appropriate unit.Matter of Northrop CorporationandUnited Automobile Workers,LocalNo. 229,3 N. L. R.B. 228.4Set forth in full in footnote2 supra.5Matter of Arcade-Sunshine Company, Inc.andLaundry Workers Cleaners and DyersUnion,12 N. L.R. B. 259.SeeNational Labor Relations Board v. Star PublishingCo., 97 F. (2d) 465(C. C. A.9th),where the Court rejected the Company's contention that it had been justified indiscriminating against certain of its employees because a failure to do so would havedisrupted its business.The Court stated : "The act prohibits unfair labor practices In allcases.It.permits no immunity because the employer may think that the exigencies ofthe moment require Infraction of the statute. In fact, nothing in the statute permits orjustifies its violation by the employer." 48.DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent, by requiringas conditions of em-ployment or reinstatement agreement by employees and prospectiveemployees that they would not go on strike, that they would forfeit$15.00 to be deducted from wages for violation of such agreement,and that violation of such agreement should be cause for discharge,has interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.B. The refusal to reinstate Al RiessAl Riess worked for Northrop Corporationas anaircraft mechanicfrom April 26, 1934, to January 8, 1935, and from May 3, 1935, tothe date of its dissolution, at which time he became an employee ofthe respondent.A member of the Union, Riess participated in itsstrike.He received one of the telegrams sent by the respondent toits employees, and, on or about October 28, 1937, applied for work.7At the personnel office Riess was informed that in order to be re-instated he must sign the conditions of employment above set forth.He refused, and was denied reinstatement.Riess testified that he desires reinstatement but wishes to secureitwithout being required to sign any contract of the kind embodiedin the conditions of employment put into effect by the respondent.The respondent did not deny that Riess was refused employmentbecause of his failure to subscribe to the conditions of employment.It contented itself with challenging the good faith of Riess' applica-tion, asserting that Riess had applied solely for the purpose of fab-ricating a case in order that the Union might file charges with theBoard.To this end, the respondent offered evidence that when Riessapplied for reinstatement he arranged to have his refusal to sign theconditions of employment witnessed by others.The respondent asserted further, in support of its contention thatRiess had no intention of accepting reemployment, that he had, priorto applying therefor, definitely determined to engage in the automo-bile repair business. It appears that Riess was engaged in that busi-nessduring the strike and for a short time thereafter.William T.Gage, the respondent's personnel manager, testified without contradic-tion that between the end of the strike and the day on which Riessapplied for work, Riess, in response to a question from Gage, statedthat he was going to "try" the automobile repair business and wasnot going to return to work for the respondent at that time.'Riess testified that on October 20, 1937, the last day of the strike, he was servedwith a temporary restraining order issued by the Superior Court of the State of Californiain and for the County of Los Angeles,which he interpreted as prohibiting him from enteringthe plant, and that he therefore refrained from making application until advised by anattorneythathe might properly do so. DOUGLAS AIRCRAFT COMPANY, INC., NORTHROP DIVISION49We believe the respondent's contention to be withoutmerit.Riesstestified, and we find, that he desired reinstatement but refused tosign the conditions of employment because he thought them violativeof his rights under the Act. That Riess arranged to have his refusalwitnessed would not,per se,impugn the genuineness of his applica-tion, nor did his statement to Gage preclude application for reinstate-ment in good faith thereafter.The fact. remains that Riess madeapplication pursuant to the respondent's telegraphicofferand thatthe respondent refused to employ him solely because he would notsubmit to conditions the imposition .of which we have found to con-stitute an unfair labor practice.Nor do we believe that by his statement to Gage, Riess resigned, thusterminating his status as a striking employee.Gage was unable tospecify in what part of the plant the conversation in question occurred.He made no record of the matter and did not report the conversationto anyone until afterRiesshad applied for and had been refused rein-statement.The. respondent in no way changed its position with re-gard toRiessuntil after Riess had refused to sign the conditions ofemployment.'We find that the respondent denied reinstatement to Al Riess be-cause he refused to subscribe to conditions of employment by the im-position . of which the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, that it thereby discriminated in regard to his hireand tenure of employment, thus discouraging membership in theUnion, and further interfered with, restrained, and coerced its em-ployees in the exercise of such rights.When the strike began on September 2, 1937, Riess was earning821/2 cents an hour and was working 8 hours a day, 5 days a week.He has earned about $60 repairing automobiles at his home since hewas refused reinstatement by the respondent on or about October 28,1937.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.S The respondent's action in refusing Riess employment would be no less an unfair laborpractice under the view that at the time of his application Riess was no longer an employee.The Act seeks to eliminate discrimination in regard to hire as well as in regard to tenureof employment. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that the respondent has committed certain unfairlabor practices, we shall order it to cease and desist therefrom. In sofar as the conditions of employment required by the respondent im-pose limitations upon the right of its employees to strike, we shallorder the respondent to cease and desist from giving effect to them.We shall order it also, to refrain from imposing as a condition offuture employment any similar limitations upon the right of its em-ployees to strike.Since the respondent discriminatorily refused toreinstate Al Riess, we shall order it to offer him reinstatement.Weshall further order the respondent to make him whole for any loss ofpay he has suffered by reason of its discrimination by payment to himof a sum of money equal to the amount which he normally would haveearned as wages from the date of the respondent's refusal to rein-state him to the date of its offer of reinstatement pursuant to our order,less his net earnings s during said period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalUnion United Automobile Workers of America,Local 229, is a labor organization, within the meaning of Section 2(5) of the Act.2.The respondent, by discriminating in regard to the hire andtenure of employment of Al Riess, and thereby discouraging member-ship in a labor organization, has engaged in and is engaging in un-fair labor practices, within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.9 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in. connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and SawmillWorkers Union,Local 2590,8N. L. R.B. 440.Moniesreceived for work performed upon Federal, State,county, municipal,or other work-reliefprojects are not considered as earnings, but, as provided below in the Order,shall bededucted from the sum due the employee,and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal,State, county,municipal,or other governmentor governments which supplied the funds for said work-relief projects. DOUGLAS AIRCRAFT COMPANY, INC., NORTHROP DIVISION51ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Douglas Aircraft Co., Inc., El Segundo, California, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a) Discouraging membership in International Union United Auto-mobile Workers of America, Local 229, or any other labor organizationof its employees, by discriminating in regard to hire or tenure ofemployment or any term or condition of employment;(b)Giving effect to any existing agreement with any of its em-ployees in so far as it obligates the employee to refrain from strik-ing and to forfeit $15.00, to be deducted from his wages, for viola-tion of the agreement to refrain from striking and provides thatviolation of the agreement not to strike shall be cause for discharge;(c)Requiring as a condition of employment that employees orprospective employees shall agree that they will not" strike, that theywill forfeit a sum if they strike, or that striking shall be an agreedcause for discharge;(d) In any other manner interfering with, restraining, andcoercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately offer Al Riess reinstatement to his former or asubstantially equivalent position, without prejudice to his seniorityor other rights and privileges previously enjoyed by him;(b)Make whole Al Riess for any loss of pay he has suffered byreason of the respondent's discrimination in regard to his hire andtenure of employment by payment to him of a sum of money equalto that which he would normally have earned as wages during theperiod from the date of the respondent's discrimination against himto the date of its offer of reinstatement, less his net earnings duringsaid period ; deducting, however, from the amount otherwise due himmonies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpay over the amount, so deducted, to the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government or govern-ments which supplj^cj the funds for said work-relief projects; 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Personally inform in writing each of its employees who hassigned the instrument entitled "Conditions of Employment" that,in so far as such instrument involves agreement by employees thatthey will not strike, that they will forfeit $15.00, to be deducted fromwages, if they strike, and that violation of the agreement not to strikeshall be cause for discharge, the respondent is obliged to discontinueit as a term or condition of employment and to cease and desist fromenforcing or attempting to enforce it;(d)Post immediately in conspicuous places throughout its plant,and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees, stating that therespondent will cease and desist in the manner set forth in paragraphs1 (a), (b), (c), and (d), and that it will take the affirmative actionset forth in paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Twenty-first Region in.writing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.